PER CURIAM.
Reversed, on authority of Weaver v. U. S. (C. C. A.) 15 F.(2d) 38, and Martin v. U. S. (C. C. A.) 20 F.(2d) 785. If it might be thought that the indictment here was sufficient because, not negativing sales of stamped narcotics, it would have permitted proof that Mancuso was selling stamped packages, and was therefore a dealer required to register, yet there is no proof to that effect in the record, nor was any package sold offered in evidence. In any event, and for lack of such proof, there should have been a directed verdict.